DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 12, and 13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burak et al (Pub 2015/0349747, further referred to as Burak).
As to claim 1, Burak teaches a bulk acoustic wave resonator (fig 4a) comprising:
A substrate (105);
A first electrode (110) disposed over the substrate;
A piezoelectric layer (130) disposed over at least portion of the first electrode;
A second electrode (440) disposed over a portion of the first electrode;
Wherein a first gap (445 and 444, paragraph 88 and 89, 445 and 444 are connected forming a first gap) is formed between the piezoelectric layer and one of the first and second electrodes, and
Wherein the first gap comprises:
A first inner gap (445) disposed in an active area (paragraph 87, main membrane region) of the bulk acoustic wave resonator and having a first spacing distance between the piezoelectric layer and the one of the first and second electrodes (paragraph 47, air gap less than or equal 500 ang);

	As to claim 2, Burak teaches the first spacing distance is less than the second spacing distance (paragraphs 47 and 62).
	As to claim 3, Burak teaches the first gap is formed between the piezoelectric layer and the second electrode (between 130 and 440).
	As to claim 5, Burak teaches the first gap is formed between the piezoelectric layer and the first electrode (fig 6c, the gap (615) can be between 110 and 130).
	As to claim 7, Burak teaches the one of first or second electrodes has an inclined surface that forms the outer gap (fig 6a, paragraph 107, outer gap 644 can be formed by using a stepped ,”inclined” surface).
	As to claim 12, Burak teaches filling the gap with gas (paragraph 42).
	As to claim 13, Burak teaches a spacer (122).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thalhammer et al (Pub 2017/0310303, further referred to as Thalhammer).
As to claim 15, Thalhammer teaches a bulk acoustic wave resonator (fig 1a) comprising:
A substrate (101);
A first electrode (102) disposed over at least a portion of the first electrode; and
A piezoelectric layer (103) disposed over at least a portion of the first electrode;
A second electrode (104) disposed over at least a portion of the piezoelectric layer;

Wherein the piezoelectric layer and the at least one of the first and second electrode layer form a first capacitor portion having a first capacitance (paragraph 38, intrinsic capacitance in the active area) and a second capacitor portion having a second capacitance different from the first capacitance (parasitic capacitance in the inactive area, paragraph 38);
Wherein the first capacitor portion is disposed in an active area (paragraph 38, active area) and the second capacitor portion is disposed outwardly of the active portion (paragraph 38, inactive area).
As to claim 16, Thalhammer teaches wherein the at least one of the first and second electrodes comprise a stepped portion or an inclined portion disposed at a boundary of the active area (Fig 1a, (S), paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak.
As to claim 9, this claim is dependent on claim 1, the rejection of which is discussed above.
Burak does not explicitly teach a curved surface that forms and outer gap.
As would have been recognized by a person of ordinary skill in the art, using a curved portion to form the outer gap is done merely as a design choice to modify the stepped inclined portion taught in Burak (fig 6a, paragraph 107, outer gap 644 can be formed by using a stepped ,”inclined” surface) for 
As to claim 11, Burak teaches using etching to form the gap portion on top the piezoelectric layer (paragraph 41).  It would have been obvious to a person of ordinary skill in the art to use a surface treatment layer as doing so would be a mere matter of design choice to protecting the piezoelectric layer on user desired type of etching and/or etching materials

Allowable Subject Matter
Claims 4, 6, 8, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849